


110 HR 7028 IH: To limit United States assistance for infrastructure

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7028
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Tanner (for
			 himself and Mr. Boyd of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To limit United States assistance for infrastructure
		  projects in Iraq, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Government Accountability Office in its
			 August 2008 report entitled Iraqi Revenue, Expenditures, and
			 Surplus, found that from 2005 to 2007 [the Iraqi] government
			 generated an estimated $96 billion in cumulative revenues, of which crude oil
			 export sales accounted for about $90.2 billion, or 94 percent.
			(2)That same report
			 found that for 2008 the Iraqi Government could have a budget surplus of more
			 than $50 billion.
			(3)Iraq has the
			 world’s third largest oil reserve, providing a steady stream of revenue.
			(4)According to the
			 Government Accountability Office, since fiscal year 2003, the United States has
			 provided $48 billion for stabilization and reconstruction efforts in
			 Iraq.
			2.Limitation on
			 United States assistance for infrastructure projects in Iraq
			(a)LimitationExcept as provided in subsection (b), no
			 funds may be obligated or expended for the acquisition, conversion,
			 rehabilitation, or installation of facilities in Iraq that is commenced on or
			 after the date of the enactment of this Act.
			(b)ExceptionsThe limitation contained in subsection (a)
			 shall not apply with respect to the following:
				(1)Assistance under
			 CERP
					(A)In
			 generalAmounts made available under the Commanders’ Emergency
			 Response Program (CERP) under section 1202 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455) to
			 carry out the activities described in subsection (a).
					(B)Approval of
			 Secretary of DefenseAmounts described in subparagraph (A) that
			 are in excess of $1,000,000 for any program, project, or activity may be made
			 available to carry out the activities described in subsection (a) only if the
			 Secretary of Defense approves the use of such amounts and submits to Congress a
			 report containing such approval.
					(2)Technical
			 assistanceAmounts made
			 available for the provision of technical assistance necessary to assist the
			 Government of Iraq to carry out the activities described in subsection (a) on
			 its own behalf.
				3.Agreement for
			 cost sharing of combined operations in Iraq
			(a)In
			 generalThe Secretary of
			 State, in conjunction with the Secretary of Defense, shall seek to enter into
			 negotiations with the Government of Iraq in order to conclude an agreement
			 under which the Government of Iraq agrees to share with the United States
			 Government the costs of combined operations of the Government of Iraq and the
			 Multi-National Force in Iraq undertaken as part of Operation Iraqi
			 Freedom.
			(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of State, in conjunction with the Secretary of Defense, shall submit to
			 Congress a report describing the status of negotiations required under
			 subsection (a).
			
